Citation Nr: 0610456	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  04-24 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from July 1970 to February 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in February 2006.

The Court issued a decision in Smith v. Nicholson, 19 Vet. 
App. 63 (2005), that reversed a decision of the Board which 
had concluded that no more than a single 10-percent 
disability evaluation could be provided for tinnitus, whether 
perceived as bilateral or unilateral, under prior 
regulations.  VA disagrees with the Court's decision in 
Smith, and has filed an appeal to the United States Court of 
Appeals for the Federal Circuit; appeal docketed, No. 05-7168 
(Fed. Cir. July 11, 2005).  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs has imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.

The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.

Thus, the issue of entitlement to an increased rating for 
tinnitus is not addressed herein.  The Board, however, is 
addressing in this decision the other issues which are not 
subject to the stay.

At his hearing before the undersigned, the veteran clarified, 
through his representative, that he was waiving RO 
jurisdiction of additional evidence submitted by him since 
the issuance of the statement of the case (SOC) and the 
supplemental statement of the case (SSOC).  

The issue of entitlement to an increased disability rating 
for bilateral hearing loss is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. VA will 
provide notification when further action is required on the 
part of the appellant.

FINDING OF FACT

There is no adequately documented stressor to support medical 
evidence indicating that the veteran has post-traumatic 
stress disorder.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002); 
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

VA satisfied its duty to notify by means of letters from the 
RO to the appellant in May 2002, July 2002, March 2003, and 
April 2003, as well as by means of the discussion in the May 
2004 SOC and September 2004 SSOC.  He was advised of what was 
required to substantiate his claim and of his and VA's 
responsibilities regarding his claim.  He was also asked to 
submit information and/or evidence, which would include that 
in his possession, in support of his claim.  Based upon 
review of the notification provided the appellant in this 
case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), as those documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  As the Federal Circuit 
Court has stated, it is not required "that VCAA notification 
must always be contained in a single communication from the 
VA."  Mayfield, supra, slip op. at 9.

The Board notes that the May 2002 RO notice letter was issued 
prior to the initial rating decision, and the later letters 
and SOC, as well as the SSOC, provided further clarification 
and assured that any possible lack of full information in the 
2002 letter was non-prejudicial to this case.  VA has 
provided the appellant a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.  
See also Conway v. Principi, 353 F.3d 1369, 1374 (2004), 
holding that the Court of Appeals for Veterans Claims must 
"take due account of the rule of prejudicial error."

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (Vet. App. March 3, 
2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that the VCAA notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
The record includes service medical records and VA treatment 
records dated from 1995 to 2001, and from 2002 to 2004.  The 
veteran has also submitted private treatment records as well 
as lay statements.  He has indicated that he recently applied 
for and has been granted Social Security disability benefits.  
These records reportedly include a contemporary psychiatric 
evaluation showing current psychiatric diagnosis.  The Board 
does not consider these relevant, as current diagnosis is 
conceded in this case as to PTSD.  He has not indicated any 
additional treatment records are outstanding.  In his hearing 
testimony, the veteran reported he did not have additional 
evidence to submit on the critical issue of stressor 
verification.  After a review of the record in this case, the 
Board finds no indication of any additional pertinent, 
outstanding private medical evidence specifically identified 
by the veteran that has not been requested, nor is there any 
indication that additional outstanding Federal department or 
agency records exist that should be requested in connection 
with the claims adjudicated in this decision.  38 U.S.C.A. § 
5103A(b), (c)(3) (West 2002); 38 C.F.R. § 3.159(c)(1), (2) 
(2005).

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  An examination or opinion is necessary to make 
a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  In this 
case, current diagnosis is considered established, and the 
critical element missing in this claim is stressor 
verification, which is non-medical in nature.  No examination 
is warranted to comply with the duty to assist because the 
record contains sufficient medical evidence for VA to make a 
decision under such circumstances.  Thus, the Board finds 
that no additional action is necessary as to the claim.

II.  Service Connection for PTSD

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  

The veteran filed his claim in November 2001.  
Parenthetically, the Board notes that VA had just 
changed the criteria set forth in 38 C.F.R. § 3.304(f) 
pertaining to service connection for PTSD.  The 
amendments became effective March 7, 2002.  See Post-
Traumatic Stress Disorder Claims Based on Personal 
Assault, 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (now 
codified as amended at 38 C.F.R. § 3.304(f) (2005)).  
The March 2002 amendments pertain to PTSD claims 
resulting from personal assault, and they have not 
changed the applicable criteria in a way which could 
alter the outcome of the veteran's claim in this case.  

The veteran urges that his PTSD stressor events occurred in 
Vietnam while he was riding "shotgun" on weekly truck and 
jeep convoys in the course of his duties as a supply clerk in 
and around Da Nang.  He reports that he had combat 
experiences during these missions, but he failed to record or 
document them.  He stated that they occurred frequently 
during his Vietnam service, but he testified that he could 
not give specific dates or instances for verification.  He 
also testified that a stressor was that a cook in his company 
hanged himself after getting a "Dear John" letter, and the 
veteran believes he was the last person to speak to the cook.  
He cannot remember when the incident occurred.  He also 
explained that one of his officers was fragged.

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will be insufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2005); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau, 9 
Vet. App. at 396.

There is diagnosis of PTSD in this case, first noted over 20 
years after service, as reflected in VA treatment records.  
The critical issue is whether the veteran's stressors support 
the diagnosis.  The Board finds, for the reasons that follow, 
that they do not.  

The veteran's service personnel records do not reflect that 
he was engaged in combat in Vietnam.  He was a supply clerk, 
and there is no award or decoration indicative of combat.  
Moreover, a review of his personnel file does not otherwise 
reflect he was engaged in combat.  He served in Vietnam with 
the 148th S Supply Company.  

As, the record does not show that the veteran engaged in 
combat with the enemy, it must contain service records or 
other credible evidence corroborating the stressor.  However, 
VA has been unable to obtain verification of the alleged 
stressors.  The information provided by the veteran in his 
treatment records and in his communications with VA, 
described above, have yielded no concrete dates, even within 
a two-month period, for which a search request could be made 
of archived military records by the U.S. Army and Joint 
Services Records Research Center.  The veteran wrote a letter 
to VA describing his stressors in March 2003.  In response, 
in April 2003, VA requested that he provide more details of 
his claimed combat related incidents, as well as the names of 
the cook he said committed suicide and the officer he saw 
fragged.  The veteran responded that he did not remember such 
details.  He testified to the fact that he put the Vietnam 
experiences out of his mind as much as possible, so he did 
not remember names.  

Thus, the Board finds that the preponderance of the evidence 
is against a finding that there is a verified or verifiable 
stressor to support a the veteran's reported diagnosis of 
PTSD.  The actual diagnosis of PTSD for VA purposes requires 
one or more stressors, and that is lacking in this case.  VA 
has been unable to obtain information of sufficient 
specificity to undertake a search to verify the veteran's 
stressors.  

Again, VA treatment records show an assessment of PTSD.  The 
veteran has alleged that he has PTSD related to his Vietnam 
combat experiences.  None of the diagnoses or assessments of 
PTSD shown are based upon a verified stressor.  For VA 
purposes, a verified in service stressor is needed in this 
claim.  Although VA has attempted to assist the veteran in 
verifying the stressors, it has not been able to do so.  The 
veteran has indicated he has no additional information.  

In the absence of any verified stressor, the veteran fails to 
satisfy a critical element of a claim for PTSD, and his claim 
for service connection must fail.  See 38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 137.  

The veteran has indicated his belief that he was definitely 
in stressful situations in the service.  The issue in this 
case ultimately rests upon verified stressors and 
interpretations of medical evidence, conclusions as to the 
veteran's correct diagnosis, and whether it is based upon the 
verified stressors.  Corroborating evidence cannot consist 
solely of after-the-fact medical evidence containing an 
opinion as to a causal relationship between PTSD and service.  
See Moreau, 9 Vet. App. at 396.  In the absence of proof that 
he was in combat, his lay statements alone cannot be 
sufficient proof of a stressor.  38 U.S.C.A. § 1154(b).  
Thus, the veteran's statements do not establish the required 
evidence needed, and the claim must be denied.

The Board considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, it is inapplicable.  See 38 U.S.C.A. § 
5107(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for post traumatic stress disorder is 
denied.


REMAND

The veteran has indicated that his bilateral hearing loss is 
worse than currently rated.  In January 2005, he underwent a 
private audiological evaluation with Southwest Idaho ENT.  An 
evaluation by E.G., M.D., of that facility reflects that the 
veteran had no measurable hearing in the right ear.  However, 
the audiogram does not provide accurate readings, in that 
there are no average decibel loss readings for either ear, or 
speech recognition scores.  Thus, it is inadequate for rating 
purposes, and in order to accurately rate the disability, an 
additional VA examination should be conducted.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should schedule the veteran for an 
audiological examination with appropriate 
testing to determine the severity of his 
service-connected hearing loss.  

2.  The RO should readjudicate the veteran's 
claim for an increased rating for bilateral 
hearing loss, with application of all 
appropriate laws and regulations, including 
consideration of any additional information 
obtained as a result of this remand.  If the 
decision with respect to the claim remains 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case and afforded an appropriate period of 
time within which to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


